Citation Nr: 0514663	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  93-04 716A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a fracture to the nasal bone.

2.  Entitlement to service connection for chronic headaches.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
nervous disorder.  


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at 
law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (the 
RO) which denied the veteran's claim of entitlement to 
service connection for chronic headaches.  By that decision, 
the RO also granted service connection for the residuals of a 
nasal fracture and assigned a noncompensable evaluation.  The 
veteran disagreed with the RO's decisions, and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in December 1994.

In October 1997, the Board denied the veteran's claims of 
entitlement to a compensable evaluation for the residuals of 
a nasal fracture and entitlement to service connection for 
chronic headaches.  The veteran subsequently filed a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (the Court).

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a joint 
motion for remand in April 1998, requesting that the Court 
vacate the Board's October 1997 decision and remand the 
issues of entitlement to a compensable evaluation for the 
residuals of a nasal fracture and entitlement to service 
connection for chronic headaches for further development.  In 
April 1998, the Court granted the motion.

In July 1998, the Board remanded the veteran's claims to the 
RO for further evidentiary development in light of the 
Court's directives.  The requested development was completed, 
and the RO issued a Supplemental Statement of the Case (SSOC) 
in April 2000 in which it continued to deny the claims.

In the October 1993 rating decision, the RO also determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for a 
"nervous condition" [psychiatric disability].  In January 
1994, the veteran disagreed with that decision.  Because no 
action was subsequently taken with respect to the issue, the 
Board referred the matter to the RO in its October 1997 
decision.  In April 2000, the RO issued a SSOC in which it 
continued to find that new and material evidence had not been 
received to reopen a claim of entitlement to service 
connection for a nervous condition.  Thereafter, in April 
2000, the veteran submitted a Substantive Appeal (VA Form 9) 
regarding that issue.  

In its October 1997 decision, the Board also found that the 
veteran had raised a claim of entitlement to service 
connection for eye pain.  This matter was referred to the RO 
for appropriate action.  Thereafter, in a September 1999 
rating decision, the RO denied the claim.  The veteran 
subsequently disagreed with that decision, and the appeal was 
perfected with the timely submission of his substantive 
appeal (VA Form 9) in April 2000.  

In a December 2000 decision, the Board denied the veteran's 
claims of entitlement to service connection for chronic 
headaches and a bilateral eye disability, and an increased 
rating for residuals of a fracture to the nasal bone .  The 
Board also found that new and material evidence had not been 
received to reopen the claim of entitlement to service 
connection for a nervous disorder.  The veteran appealed that 
decision to the Court.  In an Order dated August 2002, the 
Court vacated the Board's December 2000 decision, and 
remanded these matters to the Board for development 
consistent with the Court's Order.

Counsel for the Secretary of Veterans Affairs and the United 
States Department of Justice appealed the Court's decision to 
the United States Court of Appeals for the Federal Circuit.  
In January 2004, the Federal Circuit vacated the Court's 
August 2002 Order and remanded the case to the Court.  In an 
Order dated March 2004, the Court once again vacated the 
Board's December 2000 decision and remanded this case to the 
Board.   

On April 12, 2005, the Board sent the veteran's attorney a 
letter advising him that he could submit additional evidence 
and argument.  In response, the attorney wrote to the Board 
on April 18, 2005, informing the Board that the veteran had 
died.  Subsequent inquiry to the veteran's last address of 
record, a nursing home, resulted in confirmation of the 
veteran's death.   


FINDING OF FACT

In April 2005 the Board was notified by the veteran's 
attorney that the veteran had recently died.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal is dismissed.



		
Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


